UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1019



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FRED A. LOTFIAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
00-1835-PJM)


Submitted:   May 16, 2002                     Decided:   May 22, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fred A. Lotfian, Appellant Pro Se. Lynne Ann Battaglia, Tamera Lynn
Fine, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Fred A. Lotfian appeals from the district court’s order

entering judgment in favor of the United States in its action to

recover amounts due on a promissory note executed in connection

with a student loan.   We have reviewed the record and the district

court’s opinion and find no reversible error.       Accordingly, we

affirm on the reasoning of the district court.     United States v.

Lotfian, No. CA-00-1835-PJM (D. Md. filed Dec. 7, 2001 & entered

Dec. 10, 2001).   We deny as moot the Government’s motion to require

Lotfian to serve his informal brief. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                  2